             Case 2:18-cr-00092-RAJ Document 159 Filed 02/18/20 Page 1 of 2




 1                                               THE HONORABLE RICHARD A. JONES

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9
                                          AT SEATTLE
10
     UNITED STATES OF AMERICA,                   Case No. CR18-0092-RAJ
11
                              Plaintiff,
12                                               SPEEDY TRIAL WAIVER - BERNARD
            vs.                                  ROSS HANSEN
13
     BERNARD ROSS HANSEN, and
14   DIANE RENEE ERDMANN,
15
                              Defendants.
16

17

18

19

20

21

22

23

24

25
                                                                         LAW OFFICES
     SPEEDY TRIAL WAIVER                                     CALFO EAKES & OSTROVSKY LLP
     (Case No. CR18-0092-RAJ) - 1                             1301 SECOND AVENUE, SUITE 2800
                                                              SEATTLE, WASHINGTON 98101-3808
                                                             TEL (206) 407-2200 FAX (206) 407-2224
               Case 2:18-cr-00092-RAJ Document 159 Filed 02/18/20 Page 2 of 2




 1           I, Bernard Ross Hansen, have been advised of my right to a speedy trial under the Sixth
 2   Amendment of the United States Constitution, and the Speedy Trial Act, 18 U.S.C. §.3161 et seq.
3    I knowingly and voluntarily, and with the advice of counsel, waive these rights and consent to a
 4   continuance of the trial date from April 13, 2020, to any date up to and including January 11,
 5   2021. I understand that the Court will make.findings that the time from April 13, 2020, until the
 6   new trial date is excludable for purposes of calculating the applicable time limits under the Speedy
 7   Trial Act at 18 U.S.C. § 3161, et. seq.
8            I consent to the requested contjnuance in order to afford my counsel the reasonable time
 9   necessary to prepare my defense and hereby waive my right to a speedy trial through January 11,
10   2021.
11           DATED this ml_ day of February, 2020.
12

13

14                                                BE�HANSEN•

15

16                                                CALFO EAKES & OSTROVSKY LLP

17                                                By Is Henry C. Phillips
                                                  Angelo J. Calfo, WSBA #27079
18                                                Henry C. Phillips, WSBA #55152
                                                  1301 Second Avenue, Suite 2800
19                                                Seattle, WA 98101
                                                  (206) 407-2210 [ Phone
20
                                                  (206) 407-2224 [ Fax
21                                                Email: angeloc@calfoeakes.com
                                                          henryp@calfoeakes.com
22
                                                  Attorneys for Defendant Bernard Ross Hansen
23

24

25

     SPEEDY TRIAL WAIYER                                                                   LAW OFFICES
                                                                              CALFO EAKES & OSTROVSKY LLP
     (Case No. CR18-0092-RAJ)- 2                                                1301 SECOND AVENUE, SUITE 2800
                                                                               SEATTLE, WASHINGTON 98101-3808
                                                                              TEL (206) 407-2200 FAX (206) 407-2224
